





THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT




This Third Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of December 10, 2013 (the “Effective Date”) by and among
PROVIDENCE HEALTH CARE, INC. and MID-STATE MEDICAL ENTERPRISES, INC.
(collectively, “Seller”), and WASH/GREENE, LLC, ATL/WARR, LLC, PROVIDENCE HR,
LLC, CLEARVIEW 310 PROPERTY HOLDINGS, LLC, BRYANT 134 PROPERTY HOLDINGS, LLC,
and PINEHILL 712 PROPERTY HOLDINGS, LLC (collectively, “Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of April 3, 2013, as amended by that certain First Amendment
to Purchase and Sale Agreement dated as of April 30, 2013 and that Second
Amendment to Purchase and Sale Agreement dated June 30, 2013  (as amended, the
“Agreement”); and

WHEREAS, the parties desire to further amend the Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.

Recitals; Terms.  The foregoing recitals are true and correct and incorporated
into this Amendment as if fully set forth herein.  Capitalized but undefined
terms used in this Amendment shall have the meanings set forth in the Agreement.

2.

Purchase Price.  The parties agree to reduce the Purchase Price for the
Thomaston facility to $6,900,000 and to increase the Purchase Price for the
Warrenton facility to $3,500,000.  Accordingly, Page 1 of Exhibit “A” to the
Purchase Agreement is hereby deleted in its entirety and Page 1 attached hereto
is substituted in lieu thereof.

3.

Conflict; Ratification. To the extent that there is any conflict between the
terms of this Amendment and the Agreement, the terms of this Agreement shall
control.  Except to the extent amended hereby, Seller and Purchaser ratify and
confirm that all other terms and conditions of the Agreement remain in full
force and effect.

4.

Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, and all of which shall be taken to be one
and the same Amendment, for the same effect as if all parties hereto had signed
the same signature page, and an electronic PDF or facsimile copy of an executed
counterpart shall constitute the same as delivery of the original of such
executed counterpart. Any signature page of this Amendment (whether original,
PDF or facsimile) may be detached from any counterpart of this Amendment
(whether original, PDF or facsimile) without impairing the legal effect of any
signatures thereof and may be attached to another counterpart of this Amendment
(whether original, PDF or facsimile) identical in form hereto but having
attached to it one or more additional signature pages (whether original, PDF or
facsimile).





HNZW/351783_2.doc/2887-150




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party has caused this instrument to be executed as of
the date set forth hereinabove.

SELLER:




PROVIDENCE HEALTH CARE, INC.,

a Georgia corporation





By:__/s/ W. W. Kidd____________

Name:

W.W. Kidd

Title:

CEO







MID-STATE MEDICAL ENTERPRISES, INC.,

a Georgia corporation







By:_/s/ W. W. Kidd ____

Name:

W. W. Kidd

Title:

CEO







PURCAHSER:




WASH/GREENE, LLC, PROVIDENCE HR, LLC , CLEARVIEW 310 PROPERTY HOLDINGS, LLC,
BRYANT 134 PROPERTY HOLDINGS, LLC, ATL/WARR, LLC, and PINEHILL 712 PROPERTY
HOLDINGS, LLC, each a Georgia limited liability company










By:__/s/ Christopher F. Brogdon _____

      Christopher F. Brogdon

      Manager of each Purchaser





HNZW/351783_2.doc/2887-150

2




--------------------------------------------------------------------------------







EXHIBIT “A”

Brogdon ‐ Saliba Purchase Price Summary

Facility

Cash to be Paid
at Closing

C Bonds to be
Issued at Closing1

Total Purchase
Price

# of Beds

Price Per Bed

Greene Point

$ 2,585,000



$

‐

$ 2,585,000

71

$ 36,408

Warrenton

$ 3,500,000

$

‐

$ 3,500,000

110

$ 30,909

Providence Sparta

$ 2,585,000

$

‐

$ 2,585,000

71

$ 36,408

Subtotal

$ 8,570,000

$

‐

$ 8,570,000

252

$ 34,008

Providence Thomaston

$ 6,750,000



$

150,000

$ 6,900,000

110

$ 63,636

Bryant

$ 4,300,000

$

150,000

$ 4,450,000

75

$ 59,333

Pinehill

$ 4,830,000



$

150,000

$ 4,980,000

102

$ 48,824

Subtotal

$ 15,980,000

$

450,000

$ 16,430,000

287

$ 57,247

Total

$ 24,550,000



$

450,000

$ 25,000,000

539

$ 46,382











FOOTNOTES

1 The C Bonds shall (i) be interest only at 6 ½ % (tax –exempt); (ii) mature
five (5) years from the date of the applicable closing and (iii) be secured by a
subordinate deed to secure debt on the applicable facility.





HNZW/351783_2.doc/2887-150


